Title: From George Washington to John Pierce, 27 February 1783
From: Washington, George
To: Pierce, John


                        
                            Sir,
                            Newburgh 27th Feb. 1783.
                        
                        Be so good as to re-examine your Books to see if any Sum was advanced to my order for my own use between Feby
                            & May 1777—To Whom—For what Sum—and the precise date. I am Sir Yr Most Obedt Ser.
                        
                            Go: Washington
                        
                    